﻿
The forty-third session of the United Nations General Assembly has elected Mr. Dante Caputo to preside over its work as President. Accordingly, on behalf of my delegation, I should like to extend to him, in these happy circumstances, our most sincere and warmest congratulations.
Zaire, which co-operated very closely with Mr. Peter Florin, President of the forty-second session of the General Assembly and also of the third special session devoted to disarmament, would like, as outgoing Chairman of the First Committee, to express our great esteem for him and our appreciation for the outstanding success achieved throughout his term of office, which has just recently ended. To the Secretary-General, Mr. Javier Peres de Cuellar - a tireless pilgrim in the service of international peace and security - my delegation extends all its gratitude for having found time, despite his many international obligations, to make an official visit to Zaire from 16 to 18 February 1988, in order to become personally acquainted with the facts about my country and its people. The people of Zaire as a whole were able to appreciate the significance of this official visit, which followed logically on those made earlier by the late Dag Hammarskjöld and the late U Than t during the crucial period of our history.
Thus today Zaire is able, more than any other country, to appreciate the cost of the peace, so dearly won thanks to the determination of the United Nations to strengthen our independence and ensure our unity.
The many successes that have been achieved so brilliantly by our Secretary-General in the peaceful settlement of some international conflicts of the present time demonstrate the effectiveness and the relevance of his action and also enable us fully to appreciate his great talents as a superb diplomatic and a skilled negotiator. The Nobel Peace Prize awarded today to the United Nations peace-keeping forces is indeed moving and eloquent proof of the contribution our international Organization is making to the cause of international peace and security.
May I say how happy the delegation of my country, Zaire, is to find itself once again here at this international gathering, the greatest forum of all times, which we all regard as the conscience of the world. We, the representatives of peoples, Governments, States and various communities, are given another opportunity to think aloud, together, about the situation of the human race.
A feature of the present international situation is the resolve of the majority of States to settle their disputes by peaceful means, as provided for in Article 33 of the United Nations Charter. Thus, the Organization is continuing to play its primary role in the maintenance of international peace and security. It now has increased importance as the universally recognized body seeking, through negotiation, inquiry, mediation, conciliation or any other peaceful means, solutions to the conflicts pitting Member States one against the other. The relaxation of tension in, inter alia, Afghanistan, Democratic Kampuchea, the Persian Gulf and Western Sahara, thanks to action taken by the United Nations - symbolized by its Secretary-General - and with the valuable support of the two super-Powers, whose interests seem to be converging, is a tangible example of that.
These far-reaching changes that are progressively taking place hold the promise that relations of trust will develop between East and West, and we hope that this will help to strengthen North-South relations as well.
Recently the international community has been witnessing a more or less positive development in regard to conflicts in the world. Indeed, the efforts made by the Security Council that led to the adoption of resolution 598 (1987) enabled the Secretary-General to continue his consultations and negotiations with the Foreign Ministers of Iraq and Iran, following the Iranian Government's acceptance of that resolution, and those consultations finally led to the cease-fire in the war that had lasted since 1979 between Iraq and Iran - two brother countries and, moreover, members of the Movement of Non-Aligned Countries. The dimensions that the so-called oil war in the Persian Gulf were assuming had become a matter of increasing concern to the international community, with so many human lives being lost on both sides, so many ships being sunk and so many aircraft being shot down. My country, Zaire, sincerely hopes that the commitments entered into by the two parties will be scrupulously respected so that peace and security may be restored to that sensitive region of the world. 
The international community is glad to see that the Afghan people is now about to exercise fully its sovereignty and control over all its national territory, pursuant to the Geneva agreements of 14 April 1988, which entered into force on 15 May 1988 and which are based on the total withdrawal of Soviet troops from Afghanistan. That is fully in keeping with the aspirations of that people, whose country is also a member of the Movement of Non-Aligned Countries.
My delegation believes that this example being set by the Soviet troops should be followed by the Vietnamese troops in Democratic Kampuchea so that the people of that country may be able to regain its dignity, freedom and unity.
The talks which were held at Bogor from 25 to 28 July 1988 between the Foreign Ministers of the members of the Association of South-East Asian Nations (ASEAN) and Viet Nam and the representatives of the four political factions in Kampuchea led to the establishment of a working group of high officials of all those countries, which the mandate of studying in depth all aspects of a political solution to the Kampuchean problem.
It can be hoped that the wind favourable to dialogue that is blowing through Asia will reach the two Koreas. In that connection, my delegation feels that the admission of those countries to membership of the United Nations could only strengthen the role they are already playing on the international scene.
While the spirit of harmonization and concertation prevails in the Far East, the same cannot, alas, be said of the Middle East, where there is still fierce antagonism and hostility which constantly fans hatred. Despite the efforts made by some States directly involved in the conflict, and despite the efforts of the United Nations, no progress seems to have been made on the road to a comprehensive, peaceful settlement of that issue. So far as my country, Zaire, is concerned, the State of Israel exists and is a Member of the United Nations, just as the Palestinian people is a living reality that should also have a State and become a Member of our universal Organization.
That is why my country appeals urgently to all the parties involved not to listen to the sirens of discord but, rather, to adopt a more conciliatory attitude that would be more favourable to dialogue. For it is by recognizing everyone's inalienable right to existence within a nation that all the Member States of our Organization can demonstrate their devotion to the purposes and principles of the Charter.
The United Nations has adopted many resolutions calling on the white minority regime to put an end to the political system of apartheid in South Africa, which has been almost unanimously regarded as a crime against humanity. The Republic of Zaire, linked by geography, history and culture to southern Africa, is following with particular interest the developments in that part of the continent. The quadripartite negotiations currently under way between those mainly concerned should be encouraged by the international community, because the process augurs well for the independence of Namibia and because the resulting withdrawal of foreign troops from Angola and Namibia would set that region on the right road, so that an atmosphere of peace and trust could develop between the protagonists.
My delegation also takes a positive view of developments in Western Sahara and Chad, where the consultations that have now begun between the parties offer the prospect of a lasting, peaceful solution.
It is also encouraging that in Central America substantial progress has been made in the peace process since the signing of the Esquipulas II and Sapoa agreements.
Turning to the economic situation, I should like to begin by presenting some food for thought from a recent publication called "Pour l'Afrique", which says among other things:
"The subsoil of Africa has a very high mineral content. We already know that it contains 97 per cent of the world's reserves of platinum, 64 per cent of manganese, 25 per cent of uranium. Copper in Zambia and Zaire, lead in Namibia, cobalt in Zaire and Zambia, nickel in Botswana and Zimbabwe, phosphates in Morocco, Senegal and Togo, gold, silver and diamonds throughout southern Africa ... Iron is perhaps the most promising·, while world reserves are being exhausted, there are enormous deposits in Gabon, Senegal, Guinea and Mauritania. For a world industry that is hungry for raw materials, Africa is the continent of the future." 

Completing the picture, the author adds:
"Commodity prices today in real terms represent only 20 per cent of what they were in I960. In 1985 international trade in manufactured goods increased by 6 per cent while trade in agricultural and mineral products dropped by 2.5 per cent. Increased competition, protectionism, monetary disorder, the high cost of energy ... Africa has been hit by them all."
In a nutshell, that is the gloomy, negative and sharply contrasted picture of the international economic situation, particularly as regards relations between the industrialized countries of the northern hemisphere and the developing countries of the southern part of our planet.
In this connection, it should be emphasized that the depth of the crisis disrupting the world economy requires concerted action rather than timid sectoral, superficial and inconsistent patching up. Against that background, re-launching a true and sincere dialogue between North and South with a view to establishing a new international economic order, in the interests of all peoples, would be very timely, for such a dialogue could bring about the dawning of a new economic order based on justice and collective responsibility towards mankind. It could provide solutions to the major economic problems of today, one of which, clearly, is the external debt of the developing countries. That burden, now amounting to several billion dollars, jeopardizes all prospects of developing our countries and undermines all possibility of growth.
Our countries' export earnings are diverted to the payment of external debts, instead of being used to finance development; our countries have become net exporters of capital and reservoirs of financial resources for countries that are already developed. Therefore, an agreed approach based on the principle of shared responsibility between debtors and creditors is necessary, for the imperatives of economic development and growth must be given precedence and be among the top priorities.
We should highlight the dichotomy between the speedy enrichment of some and the equally speedy pauperization of others, although they ate linked by relations of interdependence. My delegation believes that it is worth expressing the hope that the world will finally become aware of the situation and provide the necessary remedy before it is too late. My country, Zaire, attaches great importance to the Universal Declaration of Human Rights, whose fortieth anniversary the United Nations will celebrate on 10 December this year. We are also happy to note that today, 29 September 1988, is the tenth anniversary of the adoption of Security Council resolution 435 (1978), containing the plan for Namibia's independence, and is also the date chosen by the two super-Powers at their recent Moscow summit to draw up a schedule for the withdrawal of Cuban forces from Angola.
In accordance with resolution 41/129, which encourages all Member States to take appropriate steps for the establishment of national institutions for the protection and promotion of human rights, a Department of the Rights and Freedoms of Citizens was set up in Zaire in 1986. Its mandate includes in particular gathering and considering the complaints and grievances of any citizen whose rights and freedoms have been unjustly violated by the public authorities, by any decision of the courts or in any other way, when all other legally authorized remedies have been exhausted or found ineffective, and when the injustice has been declared to be flagrant. Apart from Africa's physical and moral suffering, some parts of the continent also suffer from drought, desertification and the invasion of locusts, while the resulting famine strikes millions of human beings.
The difficult issue of toxic and radioactive waste is a matter of major concern to third-world countries, and particularly to Africa, at the present time. It was therefore with good reason that on 4 October 1973 Marshal Mobuto Sese Seko, President of the Republic of Zaire, said from this very rostrum? "In Zaire we are flattered when we are considered as the champions of the protection of nature. But what is the use of this national effort if our efforts are cancelled out by people thousands of kilometres away from us?" (A/PV.2140, p. 76) The true import of those words can indeed be felt today. 
From 31 May to 26 June 1988 the third special session of the General Assembly devoted to disarmament was held here in New York. At that time the international community hoped that the new atmosphere of understanding that had developed between the two major nuclear Powers would extend to other Member States following the signing in Washington on 8 December 1987 and the ratification in Moscow on 1 June 1988, of the Treaty on the Elimination of Medium-Range and Shorter-Range Nuclear Missiles. The General Assembly at that time hoped that that joint action by the nuclear Powers would have a positive impact on other nuclear Powers. However disappointing the resolutions of the third special session devoted to disarmament may be, this cannot in any way weaken the resolve of the international community to follow the new path that has been traced out by the super-Powers with a view to general and complete disarmament under effective international control. A British philosopher said: 
"Those who do not act together cannot act fruitfully. Those who do not act in trust cannot act together. Those who are not bound by shared views, shared feelings and shared interests cannot act in trust."
Since the international community has shared interests it must act in trust so as to act fruitfully to ensure the survival of the human race.
As an African thinker said:
"It is at this price, and this price only, that we can avoid despairing of ourselves, for in this way we will have acted as men - men of peace, men of dialogue, men of magnanimity, men of a generation that has not lived for nothing and that, after exploring the Moon, having passed by the planets Mars and Saturn, touched on Venus, admired Orion, has come back to Earth, its head ' held high, to take charge of its own fate - the fate of mankind." 
